Citation Nr: 1527295	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  04-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel




INTRODUCTION

The Veteran, who served on active duty from August 1941 to November 1946, died in December 2002.  The appellant is the Veteran's surviving spouse. 

This case has an extensive procedural history.  The Board notes that as the Veteran died in December 2002 while the appeal was still pending, the Appellant's claim is addressed for the purposes of accrued benefits only.  The Board previously remanded the issue on appeal in September 2007, January 2009, September 2011, and September 2012 for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that since the original service connection claims for anxiety neurosis with depression and PTSD were filed, the claim has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an unappealed January 1977 rating decision, the RO denied service connection for anxiety neurosis with depression.

2.  In a January 1996 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for a nervous condition; the Veteran submitted a timely NOD, but did not perfect his appeal.  

3.  In a final April 2000 rating decision, the RO denied service connection for PTSD.  

4.  The evidence received since the April 2000 rating decision is cumulative and redundant of the evidence of record, and it is not so significant that it must be considered in order to decide fairly the merits of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits.  


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for purpose of accrued benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in December 2007, April 2009, and October 2011 letters.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  No VA examination was afforded to the Veteran, but such duty to assist is not applicable unless new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, in this case, the Veteran died before the current petition to reopen was granted.   

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For claims submitted prior to August 29, 2001, as is the case here because prior to his death, the Veteran filed his claim to reopen in July 2001, "new and material evidence" is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

This definition has since been amended, but the amendment applies only to claims filed on or after August 29, 2001; and as noted above, the instant petition to reopen was filed prior to that date.  See 66 Fed. Reg. 45620 (2001).  It is pertinent to note that the 2001 amendment to 38 C.F.R. § 3.156(a) made the "new and material evidence" standard more stringent.  See Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005).  Thus, the more favorable standard is that which predated the change effectuated in 2001.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for anxiety neurosis with depression was denied in a January 1977 rating decision; he did not appeal the decision and it is final.  In January 1996, the RO rendered a rating decision that denied the application to reopen a claim for service connection for a nervous condition.  The Veteran submitted a timely NOD, but did not file a substantive appeal (VA Form 9) to perfect his appeal.  

In an April 2000 rating decision, the RO denied service connection for PTSD.  In May 2000, the Veteran was advised of the rating decision and his appellate rights;   he did not file a NOD.  In addition, no evidence pertaining to the claim was received within one year of the April 2000 rating decision.  Therefore, the April 2000 rating decision is final.  

In the January 1977 rating decision, the RO denied the Veteran's claim for entitlement to service connection for anxiety neurosis with depression, because the RO found that he did not submit evidence that his psychiatric disorder was incurred in, or aggravated by, his active duty service.  In the April 2000 rating decision, the RO denied the claim for entitlement to service connection for PTSD, because the Veteran did not submit evidence of a PTSD diagnosis.  The evidence of record at time of the last prior final denial in April 2000 consisted of service treatment records and post-service medical records, which supported the decision rendered by the RO.  

Since the last prior final denial in April 2000, the Board concludes that the new and material evidence requirement to reopen the Appellant's claim has not been satisfied.  The Appellant submitted private treatment records that had already been considered by the RO in the last prior final denial; as such, the Board finds that the evidence is cumulative or redundant of evidence already submitted.  In order to be considered new and material evidence, newly submitted evidence must pertain to whether this disorder was incurred in or aggravated by the Veteran's active duty service.  None of the evidence received since the April 2000 rating decision addresses this material issue.  Therefore, No new and material evidence has been submitted.  Reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits is not warranted, and the appeal is denied.  
  

ORDER

New and material evidence has not been received, and the application to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for the purposes of accrued benefits is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


